Prospectus Supplement August 29, 2016 Putnam RetirementReady ® Funds Prospectus dated November 30, 2015 The fund will offer class R6 shares to employer-sponsored retirement plans beginning on September 1, 2016. The prospectus is supplemented as follows to add information about class R6 shares. The front cover page is supplemented to add class R6 shares to the list of shares to which the prospectus relates, and to indicate that each fund’s symbol for class R6 shares are pending. Effective September 1, 2016, the Fund summaries section, for each fund listed below, the sub-sections Shareholder fees, Annual fund operating expenses and Example in the section Fees and expenses will be deleted in their entirety and replaced as indicated below: Putnam RetirementReady 2060 Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual Expense fund operating Manage- service fund fees fund reim- expenses Share ment (12b-1) Other and operating bursement after expense class fees fees expenses expenses @ expenses # reimbursement Class A 0.00% 0.25% 0.78% 0.64% 1.67% (0.66)% 1.01% Class B 0.00% 1.00% 0.78% 0.64% 2.42% (0.66)% 1.76% Class C 0.00% 1.00% 0.78% 0.64% 2.42% (0.66)% 1.76% Class M 0.00% 0.75% 0.78% 0.64% 2.17% (0.66)% 1.51% Class R 0.00% 0.50% 0.78% 0.64% 1.92% (0.66)% 1.26% Class R6 0.00% N/A 0.71% 0.64% 1.35% (0.66)% 0.69% Class Y 0.00% N/A 0.78% 0.64% 1.42% (0.66)% 0.76% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Other expenses are based on estimated amounts for the current fiscal year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. 1 @ Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years Class A $672 $898 Class B $679 $875 Class B (no redemption) $179 $575 Class C $279 $575 Class C (no redemption) $179 $575 Class M $498 $831 Class R $128 $421 Class R6 $70 $242 Class Y $78 $264 2 Putnam RetirementReady 2055 Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund oper- Expense expenses Share ment (12b-1) Other and ating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 2.30% 0.64% 3.19% (2.09)% 1.10% Class B 0.00% 1.00% 2.30% 0.64% 3.94% (2.09)% 1.85% Class C 0.00% 1.00% 2.30% 0.64% 3.94% (2.09)% 1.85% Class M 0.00% 0.75% 2.30% 0.64% 3.69% (2.09)% 1.60% Class R 0.00% 0.50% 2.30% 0.64% 3.44% (2.09)% 1.35% Class R6 0.00% N/A 2.14%< 0.64% 2.78% (2.09)% 0.69% Class Y 0.00% N/A 2.30% 0.64% 2.94% (2.09)% 0.85% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, restated to reflect the lower investor servicing fees applicable to class R6 shares. @ Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. 3 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $681 $1,317 $1,976 $3,732 Class B $688 $1,309 $2,048 $3,862 Class B (no redemption) $188 $1,009 $1,848 $3,862 Class C $288 $1,009 $1,848 $4,025 Class C (no redemption) $188 $1,009 $1,848 $4,025 Class M $507 $1,253 $2,019 $4,023 Class R $137 $862 $1,609 $3,581 Class R6 $70 $663 $1,283 $2,956 Class Y $87 $712 $1,363 $3,112 4 Putnam RetirementReady 2050 Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.69% 0.65% 1.59% (0.46)% 1.13% Class B 0.00% 1.00% 0.69% 0.65% 2.34% (0.46)% 1.88% Class C 0.00% 1.00% 0.69% 0.65% 2.34% (0.46)% 1.88% Class M 0.00% 0.75% 0.69% 0.65% 2.09% (0.46)% 1.63% Class R 0.00% 0.50% 0.69% 0.65% 1.84% (0.46)% 1.38% Class R6 0.00% N/A 0.51%< 0.65% 1.16% (0.46)% 0.70% Class Y 0.00% N/A 0.69% 0.65% 1.34% (0.46)% 0.88% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, restated to reflect the lower investor servicing fees applicable to class R6 shares. @ Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. 5 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $684 $1,006 $1,350 $2,319 Class B $691 $986 $1,409 $2,453 Class B (no redemption) $191 $686 $1,209 $2,453 Class C $291 $686 $1,209 $2,641 Class C (no redemption) $191 $686 $1,209 $2,641 Class M $510 $939 $1,394 $2,651 Class R $140 $534 $953 $2,121 Class R6 $72 $323 $594 $1,368 Class Y $90 $379 $690 $1,573 6 Putnam RetirementReady 2045 Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating service fund fees fund Expense expenses Share Manage- (12b-1) Other and operating reimburse- after expense class ment fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.56% 0.66% 1.47% (0.36)% 1.11% Class B 0.00% 1.00% 0.56% 0.66% 2.22% (0.36)% 1.86% Class C 0.00% 1.00% 0.56% 0.66% 2.22% (0.36)% 1.86% Class M 0.00% 0.75% 0.56% 0.66% 1.97% (0.36)% 1.61% Class R 0.00% 0.50% 0.56% 0.66% 1.72% (0.36)% 1.36% Class R6 0.00% N/A 0.41%< 0.66% 1.07% (0.36)% 0.71% Class Y 0.00% N/A 0.56% 0.66% 1.22% (0.36)% 0.86% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, restated to reflect the lower investor servicing fees applicable to class R6 shares. @ Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. 7 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $682 $980 $1,299 $2,202 Class B $689 $960 $1,357 $2,336 Class B (no redemption) $189 $660 $1,157 $2,336 Class C $289 $660 $1,157 $2,526 Class C (no redemption) $189 $660 $1,157 $2,526 Class M $508 $913 $1,343 $2,537 Class R $138 $507 $900 $2,000 Class R6 $73 $305 $555 $1,273 Class Y $88 $352 $636 $1,445 8 Putnam RetirementReady 2040 Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Distribu- Total annual fund tion and Acquired annual operating Manage- service fund fees fund Expense expenses after Share ment (12b-1) Other and operating reimburse- expense reim- class fees fees expenses expenses @ expenses ment # bursement Class A 0.00% 0.25% 0.45% 0.67% 1.37% (0.23)% 1.14% Class B 0.00% 1.00% 0.45% 0.67% 2.12% (0.23)% 1.89% Class C 0.00% 1.00% 0.45% 0.67% 2.12% (0.23)% 1.89% Class M 0.00% 0.75% 0.45% 0.67% 1.87% (0.23)% 1.64% Class R 0.00% 0.50% 0.45% 0.67% 1.62% (0.23)% 1.39% Class R6 0.00% N/A 0.28%< 0.67% 0.95% (0.23)% 0.72% Class Y 0.00% N/A 0.45% 0.67% 1.12% (0.23)% 0.89% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, restated to reflect the lower investor servicing fees applicable to class R6 shares. @ Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. 9 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $685 $963 $1,261 $2,108 Class B $692 $942 $1,318 $2,242 Class B (no redemption) $192 $642 $1,118 $2,242 Class C $292 $642 $1,118 $2,434 Class C (no redemption) $192 $642 $1,118 $2,434 Class M $511 $896 $1,305 $2,446 Class R $142 $489 $860 $1,903 Class R6 $74 $280 $503 $1,145 Class Y $91 $333 $595 $1,343 10 Putnam RetirementReady 2035 Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating service fund fees fund Expense expenses Share Manage- (12b-1) Other and operating reimburse- after expense class ment fees fees expenses expenses @ expenses ment# reimbursement Class A 0.00% 0.25% 0.42% 0.67% 1.34% (0.22)% 1.12% Class B 0.00% 1.00% 0.42% 0.67% 2.09% (0.22)% 1.87% Class C 0.00% 1.00% 0.42% 0.67% 2.09% (0.22)% 1.87% Class M 0.00% 0.75% 0.42% 0.67% 1.84% (0.22)% 1.62% Class R 0.00% 0.50% 0.42% 0.67% 1.59% (0.22)% 1.37% Class R6 0.00% N/A 0.27%< 0.67% 0.94% (0.22)% 0.72% Class Y 0.00% N/A 0.42% 0.67% 1.09% (0.22)% 0.87% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, restated to reflect the lower investor servicing fees applicable to class R6 shares. @ Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. 11 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $683 $955 $1,247 $2,077 Class B $690 $934 $1,304 $2,211 Class B (no redemption) $190 $634 $1,104 $2,211 Class C $290 $634 $1,104 $2,403 Class C (no redemption) $190 $634 $1,104 $2,403 Class M $509 $888 $1,291 $2,416 Class R $139 $480 $845 $1,871 Class R6 $74 $278 $499 $1,135 Class Y $89 $325 $580 $1,309 12 Putnam RetirementReady 2030 Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment# reimbursement Class A 0.00% 0.25% 0.39% 0.64% 1.28% (0.17)% 1.11% Class B 0.00% 1.00% 0.39% 0.64% 2.03% (0.17)% 1.86% Class C 0.00% 1.00% 0.39% 0.64% 2.03% (0.17)% 1.86% Class M 0.00% 0.75% 0.39% 0.64% 1.78% (0.17)% 1.61% Class R 0.00% 0.50% 0.39% 0.64% 1.53% (0.17)% 1.36% Class R6 0.00% N/A 0.22%< 0.64% 0.86% (0.17)% 0.69% Class Y 0.00% N/A 0.39% 0.64% 1.03% (0.17)% 0.86% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, restated to reflect the lower investor servicing fees applicable to class R6 shares. @ Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. 13 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $682 $942 $1,222 $2,017 Class B $689 $920 $1,277 $2,152 Class B (no redemption) $189 $620 $1,077 $2,152 Class C $289 $620 $1,077 $2,345 Class C (no redemption) $189 $620 $1,077 $2,345 Class M $508 $875 $1,265 $2,358 Class R $138 $467 $818 $1,809 Class R6 $70 $257 $460 $1,045 Class Y $88 $311 $552 $1,244 14 Putnam RetirementReady 2025 Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.40% 0.61% 1.26% (0.20)% 1.06% Class B 0.00% 1.00% 0.40% 0.61% 2.01% (0.20)% 1.81% Class C 0.00% 1.00% 0.40% 0.61% 2.01% (0.20)% 1.81% Class M 0.00% 0.75% 0.40% 0.61% 1.76% (0.20)% 1.56% Class R 0.00% 0.50% 0.40% 0.61% 1.51% (0.20)% 1.31% Class R6 0.00% N/A 0.25%< 0.61% 0.86% (0.20)% 0.66% Class Y 0.00% N/A 0.40% 0.61% 1.01% (0.20)% 0.81% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, restated to reflect the lower investor servicing fees applicable to class R6 shares. @ Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. 15 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $677 $933 $1,209 $1,993 Class B $684 $911 $1,264 $2,128 Class B (no redemption) $184 $611 $1,064 $2,128 Class C $284 $611 $1,064 $2,322 Class C (no redemption) $184 $611 $1,064 $2,322 Class M $503 $866 $1,253 $2,335 Class R $133 $458 $805 $1,784 Class R6 $67 $254 $457 $1,042 Class Y $83 $302 $538 $1,218 16 Putnam RetirementReady 2020 Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.40% 0.60% 1.25% (0.18)% 1.07% Class B 0.00% 1.00% 0.40% 0.60% 2.00% (0.18)% 1.82% Class C 0.00% 1.00% 0.40% 0.60% 2.00% (0.18)% 1.82% Class M 0.00% 0.75% 0.40% 0.60% 1.75% (0.18)% 1.57% Class R 0.00% 0.50% 0.40% 0.60% 1.50% (0.18)% 1.32% Class R6 0.00% N/A 0.23%< 0.60% 0.83% (0.18)% 0.65% Class Y 0.00% N/A 0.40% 0.60% 1.00% (0.18)% 0.82% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, restated to reflect the lower investor servicing fees applicable to class R6 shares. @ Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. 17 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $678 $932 $1,206 $1,984 Class B $685 $910 $1,261 $2,119 Class B (no redemption) $185 $610 $1,061 $2,119 Class C $285 $610 $1,061 $2,313 Class C (no redemption) $185 $610 $1,061 $2,313 Class M $504 $865 $1,249 $2,326 Class R $134 $456 $801 $1,775 Class R6 $66 $247 $443 $1,009 Class Y $84 $300 $535 $1,208 18 Putnam Retirement Income Fund Lifestyle 1 Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class A 4.00% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.25% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.61% 0.58% 1.44% (0.43)% 1.01% Class B 0.00% 1.00% 0.61% 0.58% 2.19% (0.43)% 1.76% Class C 0.00% 1.00% 0.61% 0.58% 2.19% (0.43)% 1.76% Class M 0.00% 0.50% 0.61% 0.58% 1.69% (0.43)% 1.26% Class R 0.00% 0.50% 0.61% 0.58% 1.69% (0.43)% 1.26% Class R6 0.00% N/A 0.48%< 0.58% 1.06% (0.43)% 0.63% Class Y 0.00% N/A 0.61% 0.58% 1.19% (0.43)% 0.76% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, restated to reflect the lower investor servicing fees applicable to class R6 shares. @ Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. 19 Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $499 $797 $1,116 $2,020 Class B $679 $944 $1,335 $2,300 Class B (no redemption) $179 $644 $1,135 $2,300 Class C $279 $644 $1,135 $2,490 Class C (no redemption) $179 $644 $1,135 $2,490 Class M $449 $800 $1,174 $2,223 Class R $128 $491 $877 $1,962 Class R6 $64 $294 $543 $1,255 Class Y $78 $335 $613 $1,405 20 Effective September 1, 2016, Putnam Government Money Market Fund will replace Putnam Money Market Fund as an underlying fund for all Putnam RetirementReady Funds. As a result, the following changes to the prospectus are effective September 1, 2016: 1.	All references to Putnam Money Market Fund are removed and replaced with refer- ences to Putnam Government Money Market Fund.
